DETAILED ACTION

Response to Amendment
The Amendment filed 1/04/2022 has been entered. Claims 1-2 and 4-21 remain pending in the application. Claim 3 was cancelled. Claims 7-16 were withdrawn. 

Election/Restrictions
Claim 1 is allowable. The restriction requirement of groups I-II , as set forth in the Office action mailed on 6/19/2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of group II is withdrawn.  Claims 7-16, directed to group II no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Christian Ottesen (64408) on 2/23/2022.
The application has been amended as follows: 
“1. (Currently amended) A handheld, portable cutting apparatus comprising: 
a cutter unit; 
a central housing section; 
said cutter unit adjoining said central housing section; 
a motor housing; 
an electric drive motor disposed in said motor housing; 
a drive connection arranged in said central housing section between said electric drive motor and said cutter unit; 
said drive connection having a driving wheel configured to rotate about a rotational axis; 
said cutter unit defining a longitudinal cutter unit axis extending radially with respect to said rotational axis when viewed in a side elevation view onto the cutting apparatus; 
said motor housing extending from said central housing section and defining a longitudinal motor housing axis extending radially with respect to said rotational axis when viewed in said side elevation view onto the cutting apparatus; 
a handle for guiding the handheld, portable cutting apparatus during operation, said handle being non-rotatable with respect to said central housing section and extending from said central housing section and defining a longitudinal handle axis extending radially with respect to said rotational axis when viewed in said side elevation view onto the cutting apparatus and a longitudinal handle direction; 
said handle having a front end adjoining said central housing section and a rear end; 
wherein said rear end of said handle has an open form, such that a battery pack can be pushed into said rear end in an insertion direction along an insertion axis, wherein said insertion axis extends through said handle housing and through said central housing section; 
said longitudinal cutter unit axis extending clear of the battery pack when viewed in said side elevation view onto the cutting apparatus;
said longitudinal handle axis extending from said rotational axis to said rear end;
said handheld, portable cutting apparatus being clear of a handle movable relative to said central housing section; 
said cutter unit including a guide bar and a saw chain configured to circulate on said guide bar; said drive motor being configured to drive said saw chain via said drive connection; 

4. (Currently amended) The handheld, portable cutting apparatus of claim 1, wherein said cutter unit, said motor housing and said handle extend radially with respect to said rotational axis when viewed in said side elevation view onto the cutting apparatus.

5. (Currently amended) The handheld, portable cutting apparatus of claim 1, wherein said driving wheel, in a two-dimensional rendering of said side elevation view directed towards said rotational axis, defines a contour; the handheld, portable cutting apparatus further comprising:
a sprocket wheel arranged such that said sprocket wheel, in said two-dimensional rendering, lies within said contour of said driving wheel; and
a sprocket wheel cover configured to cover said sprocket wheel.

17. (Currently amended) A handheld, portable cutting apparatus comprising:
a cutter unit;
a central housing section;
said cutter unit adjoining said central housing section;
a motor housing;
an electric drive motor disposed in said motor housing;
a drive connection arranged in said central housing section between said electric drive motor and said cutter unit;
said drive connection having a driving wheel configured to rotate about a rotational axis;
said motor housing extending from said central housing section and defining a longitudinal motor housing axis; 
a handle extending from said central housing section;
an actuating element configured to control said electric drive motor, wherein said actuating element is configured to be actuated by a hand of an operator gripping said handle;
said handle having a front end adjoining said central housing section and a rear end;
wherein said rear end of said handle has an open form, such that a battery pack can be pushed into said rear end in an insertion direction along an insertion axis, wherein said insertion axis extends through said handle housing and through said central housing section;
said longitudinal cutter unit axis extending clear of the battery pack when viewed in a side elevation view onto the cutting apparatus;
said handle defining a longitudinal handle axis extending from said front end to said rear end;
said longitudinal handle axis defining a longitudinal handle direction;
said handheld, portable cutting apparatus being clear of a handle movable relative to said central housing section;

said drive motor being configured to drive said saw chain via said drive connection;
said guide bar defining a longitudinal center axis;
said cutter unit extending along a longitudinal cutter unit axis;
wherein said longitudinal cutter unit axis runs coaxially to said longitudinal center axis;
said longitudinal handle axis and said longitudinal motor housing axis defining, at least in a two-dimensional rendering of said side elevation view directed towards said rotational axis, a first point of intersection P1;
said longitudinal handle axis and said longitudinal cutter unit axis defining, at least in said two-dimensional rendering of said side elevation view a second point of intersection P2, wherein said longitudinal handle axis, said longitudinal motor housing axis, and said longitudinal cutter unit axis run parallel to an imaginary plane which is perpendicular to said rotational axis; and said first point of intersection Pl and said second point of intersection P2 both lying in said central housing section in said two-dimensional rendering of said side elevation view.

21. (Currently amended) A handheld, portable cutting apparatus comprising:
a cutter unit;
a central housing section;
said cutter unit adjoining said central housing section;
a motor housing;
an electric drive motor disposed in said motor housing;
a drive connection arranged in said central housing section between said electric drive motor and said cutter unit;
said drive connection having a driving wheel configured to rotate about a rotational axis;
said motor housing extending from said central housing section and defining a longitudinal motor housing axis; 
a handle extending from said central housing section;
an actuating element configured to control said electric drive motor, wherein said actuating element is configured to be actuated by a hand of an operator gripping said handle;
said handle having a front end adjoining said central housing section and a rear end;

wherein said rear end of said handle has an open form, such that a battery pack can be pushed into said rear end in an insertion direction along an insertion axis, wherein said insertion axis extends through said handle housing and through said central housing section;
said longitudinal cutter unit axis extending clear of the battery pack when viewed in a side elevation view onto the cutting apparatus;
said handle defining a longitudinal handle axis extending from said front end to said rear end;

said cutter unit including a guide bar and a saw chain configured to circulate on said guide bar; said drive motor being configured to drive said saw chain via said drive connection; 
said guide bar defining a longitudinal center axis; 
said cutter unit extending along a longitudinal cutter unit axis; 
wherein said longitudinal cutter unit axis runs coaxially to said longitudinal center axis; 
said longitudinal handle axis and said longitudinal motor housing axis defining, at least in a two-dimensional rendering of said side elevation view directed towards said rotational axis, a first point of intersection P1; 
said longitudinal handle axis and said longitudinal cutter unit axis defining, at least in said two-dimensional rendering of said side elevation view a second point of intersection P2, wherein said longitudinal handle axis, said longitudinal motor housing axis, and said longitudinal cutter unit axis run parallel to an imaginary plane which is perpendicular to said rotational axis; 
said first point of intersection P1 and said second point of intersection P2 both lying in said central housing section in said two-dimensional rendering of said side elevation view; 
said handle being defined by a handle housing having said front end and said rear end; and, all of said handle housing is configured to have a form of a single rod from said front end to said rear end; 
in a peripheral direction about said rotational axis, said motor housing being arranged between said cutter unit and said 60 handle housing and capable of being directed upwardly during operational use of said handheld, portable cutting apparatus; 
said handle housing defining a point at a maximum handle distance to said rotational axis; 
said motor housing defining a point at a maximum motor distance to said rotational axis; 
said cutter unit defining a point at a maximum cutter distance to said rotational axis; 
said drive motor defining a motor longitudinal axis and said maximum motor distance is measured in the direction of said motor longitudinal axis; said motor longitudinal axis runs parallel to said imaginary plane which is perpendicular to said rotational axis; 
said maximum handle distance being greater than said maximum motor distance; and 
said maximum handle distance being greater than said maximum cutter distance.”




Allowable Subject Matter
Claims 1-2, 4-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Examiner notes that claims 1-2 and 4-6 use interpretation A of Ebner, see the marked figure immediately below.  Examiner notes that Applicant is using the term “longitudinal handle axis” loosely to include axis that are not central to the handle (e.g. line 33 in Figure 1).  Examiner will do likewise.

    PNG
    media_image1.png
    577
    910
    media_image1.png
    Greyscale

Regarding claim 1, Ebner (US 20170239835 A1) teaches a handheld, portable cutting apparatus (see Figures 1-2) comprising: 
a cutter unit (assembly of 95 and 100); 
a central housing section (40, see Figure 3); 
a motor housing (50, see Figure 3);

an electric drive motor (65) disposed in said motor housing (see Figure 3); a drive connection (assembly of 210 and 215) arranged in said central housing section between said electric drive motor and said cutter unit (see Figure2); 
said drive connection having a driving wheel (215) configured to rotate about a rotational axis (axis at the center of 215, see Figure 3); 
said cutter unit defining a longitudinal cutter unit axis (420) extending radially with respect to said rotational axis when viewed in side elevation view onto the cutting apparatus (see Figures 3); 
said motor housing section extending from said central housing section (see Figure 2) and defining a longitudinal motor housing axis (410) extending radially with respect to said rotational axis when viewed in side elevation view onto the cutting apparatus (see Figure 3); 
a handle (45) for guiding the handheld, portable cutting apparatus during operation, said handle being non-rotatable with respect to said central housing section and extending from said central housing section (examiner notes that the trigger portion 90 of the handle is extending from the central housing section 55, therefore considered meet the claimed limitation) and defining a longitudinal handle axis (examiner notes that two different longitudinal handle axis can be draw on the same structure (the location of 33 is different between Figures 1 and 2 of the application), therefore under the broadest reasonable interpretation standard, any axis that extends along the length of the handle is considered a longitudinal handle axis, (see annotated Figure 3) extending radially with respect to said 
said handle having a front end adjoining said central housing section (examiner notes that the trigger portion 90 of the handle is extending from the central housing section 55) and a rear end (see Figure 1); 
wherein said rear end of said handle has an open form, such that a battery pack (24) can be pushed into side rear end (see Figure 1); 
said longitudinal handle axis extending from said rotational axis to said rear end (see annotated Figure 3); 
said handheld, portable cutting apparatus being clear of a handle movable relative to said central housing section (no other handles in the device);
said cutter unit including a guide bar (95) and a saw chain (100) configured to circulate on said guide bar (see Figure 3); 
said drive motor being configured to drive said saw chain via said drive connection (see Figure 3); 
said guide bar having a longitudinal end facing away from said rotational axis (see Figure 3); and 
said longitudinal cutter unit axis extending from said rotational axis up to said longitudinal end of said guide bar (see annotated Figure 3).
Ebner fails to teach such that a battery pack can be pushed into said rear end in an insertion direction along an insertion axis, wherein said insertion axis extends through said handle housing and through said central housing section; said longitudinal cutter unit axis 
Examiner notes that while Ebner, Kondo (US 20100314146 A1) and Maddison (US 20080256805 A1) all teach an insertion axis, such as the insertion axis along the center axis of the handle (see Figure 1 of Ebner), greater than 90 degrees with respect to the center axis of the handle (see Figure 1A-B of Kondo) and less than 90 degrees with respect to the center axis of the handle (inserted on the housing of 60, see Figure 3 of Maddison). While it may be obvious to change the insertion axis of the battery, an additional modification of increasing the handle is required for to meet the requirement of “said longitudinal cutter unit axis extending clear of the battery pack when viewed in said side elevation view onto the cutting apparatus”. Independently each modification maybe obvious, but two layers of modification on the same device seem highlight and not obvious. 
Furthermore, no additional prior art could be found to teach the claimed limitations either alone nor in combination to further modify the device of Ebner, Kondo and Maddison. Thus claim 1 is allowable, claims 2, 4-16 are allowable by virtue of its dependency on claim 1. Claims 17-21 are allowable for the same reason as claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LIANG DONG/Examiner, Art Unit 3724                                                                                                                                                                                                        2/23/2022